Citation Nr: 1004143	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-23 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Type II Diabetes 
Mellitus with associated peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March to 
September 1975 and from March 1980 until retiring in March 
1997.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In September 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - more commonly referred to 
as a Travel Board hearing.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The first and indeed perhaps most fundamental requirement for 
any service-connection claim is there must be competent 
evidence of the existence of the currently claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the Veteran has 
it; without this minimum level of proof, there can be no 
valid claim).  The report of his March 2003 VA Compensation 
and Pension Examination (C&P Exam), performed by a contracted 
private physician, Dr. D.H.L., provides this required 
diagnosis of Type II Diabetes Mellitus.  The addendum to this 
exam report also provides a diagnosis of 
peripheral neuropathy affecting both upper and lower 
extremities and indicates that it is, at least in part, 
associated with the Veteran's diabetes.  So there is 
competent medical evidence confirming he has this claimed 
condition.  Consequently, the determinative issue is whether 
his diabetes and associated upper and lower extremity 
peripheral neuropathy are in some way attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."). See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported relationship, the Veteran asserts 
that, although he was not diagnosed with diabetes until after 
service, in February 2000 or thereabouts, he had early, i.e., 
prodromal, signs of diabetes - including elevated glucose, 
while in service.  See his September 2009 hearing testimony.

As he readily concedes, the Veteran's service treatment 
records (STRs) do not show a diagnosis of diabetes.  There 
also admittedly was no diagnosis of this condition within one 
year of his discharge in March 1997, meaning by March 1998.  
So his diabetes may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

That said, the Veteran's STRs include the report of his 
January 1997 discharge exam indicating he had a fasting blood 
glucose level of 119.  And his post-service medical records 
include March 1998 reports showing fasting blood glucose 
levels of 132 and 120.  His post-service records also show 
that, based on these results, in March 1998 a Navy physician, 
Dr. R.D.C., diagnosed glucose intolerance.

As concerning the development of the Veteran's diabetes, the 
report of his March 2003 VA C&P Exam provides that he "was 
known to have elevated glucose at the time of his final 
physical exam [referring to his military discharge physical] 
but was not diagnosed with diabetes....until February 2000 
after having high blood sugar and elevated hemoglobin A1c."  
As further concerns the etiology of the Veteran's diabetes, 
the report also provides that his diabetes is not secondary 
to his service-connected hypertension.  See 38 C.F.R. 
§ 3.310(a) and (b), permitting service connection on this 
secondary basis if it is shown the condition claimed is 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Although this examiner's opinion discusses and acknowledges 
the Veteran's history of elevated glucose while in service, 
it does not comment on whether that was a prodromal symptom 
of the later diagnosed diabetes.  See 38 C.F.R. § 3.303(d), 
permitting service connection for disorders, as here, 
initially diagnosed after discharge if all the evidence, 
including relevant service records, establishes the disorder 
was incurred in service.  So additional medical comment is 
needed concerning this possibility.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
C&P exam to obtain a medical nexus opinion 
indicating whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that his elevated blood sugar 
reading of 119 in service, during his 
January 1997 military discharge exam, and 
the contemporaneous elevated readings the 
year after service in March 1998 of 132 
and 120, were early, i.e., prodromal 
indications of the Type II Diabetes 
Mellitus later diagnosed in February 2000 
or thereabouts.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The claims file, including a complete copy 
of this remand, must be made available to 
the designated examiner for review of the 
pertinent medical and other history.

The Veteran is hereby advised that failure 
to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending 
claim.

2.  Then readjudicate the Veteran's claim 
in light of the additional evidence.  If 
this claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond to it before returning the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


